Title: [Controversy with Hutchinson, 1773]
From: Adams, John
To: 


      As I have written hitherto, wholly from my memory, without recurring to any Books or Papers, I am sensible I have made several Anachronisms, and particularly in some things immediately preceeding. It was I believe in 1772 that Governor Hutchinson, in an elaborate Speech to both Houses of Congress endeavoured to convince them, their Constituents and the World that Parliament was our Sovereign Legislature, and had a Right to make Laws for Us in all Cases whatso­ever, to Lay Taxes on all things external and internal, on Land as well as on Trade. The House appointed a Committee to answer this Speech. An Answer was drawn prettily written, I never knew certainly by whom, whether Mr. Samuel Adams or Dr. Joseph Warren or both together or Dr. Church, or all three together. Major Hawley was pleased with the Composition but was not satisfied with all the Principles, nor with all the Reasoning. Major Hawley would do nothing without me, and without Major Hawley the Committee could do nothing. I must be invited and must be present at every Meeting. This Attachment of the Major to me, I soon perceived and often afterwards perceived was an Eye Sore to some Gentlemen. I have seen at Antwerp, an admirable Picture by one of the flemish Masters of the Saviour and his Disciples. The Saviour is represented as shewing to the beloved Disciple John, some peculiar marks of his tender Affection and Friendship for him. The Eyes of all the Disciples are turned to those two principal figures, and these Partialities are observed by them all. The Artist understood human Nature so well, that he had stamped a Jealousy on every Countenance, especially on that of St. Peter whose Eyes allmost start out of his head with it. The Painter knew that the holiest Men were Men still. I must declare that my Experience has been conformable to that of the Painter. I have never known in the Course of my whole Life any Man however exalted in Rank, Genius, Talents, Fame, Fortune or Virtue, in whom I have not seen disgusting Instances and proofs of this Passion. I will not say that I have never felt them in myself, but I will say I have been always on my guard against them and always endeavoured to suppress them and that I never took one Step to supplant any Man from such Motives. I had reason to make this Observation at the time. I saw in Mr. Hancock and Mr. Samuel Adams very visible marks of Jealousy and Envy too at this superiour Attachment of Major Hawley to me. I regarded it very little and it made no Alteration in my respectfull and friendly behaviour to them. The Draught of a Report was full of very popular Talk and with those democratical Principles which have since done so much mischief in this Country. I objected to them all and got them all expunged which I thought exceptionable, and furnished the committee with the Law Authorities, and the legal and constitutional Reasonings that are to be seen on the part of the House in that Controversy. How these Papers would appear to me or to others, at this day I know not, having never seen them since their first publication: but they appeared to me, at that time to be correct.
     